Case 2:20-cv-04715-SB-RAO Document 77 Filed 12/28/20 Page 1 of 2 Page ID #:783




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-04715-SB-RAO                                   Date:    12/28/2020


Title:    Gabriela Rosario v. 11343 Penrose Inc., et al


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                        N/A
                   Deputy Clerk                                  Court Reporter

    Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                  None Appearing                                 None Appearing

Proceedings:         [In Chambers] ORDER RE PARTIES’ JOINT STATEMENT
                     REGARDING FORM OF NOTICE (DKT. NO. 76)

        The Court has considered the parties’ joint statement about the form of
  notice pursuant to the October 26, 2020 court order. Dkt. No. 76. The parties
  indicate they are “unable to reach agreement on the form of the proposed notice.”
  Id. Specifically, the parties diverge on the notice’s description of Defendants’
  counterclaims. Id.

           Plaintiff’s proposed notice, Dkt. No. 76-1, states:

           The Court has allowed La Vida to maintain counterclaims for unjust
           enrichment and for money had and received. The plaintiff contends
           that La Vida’s counterclaims are without merit. The Court has not
           made a determination as to the merits of the counterclaims.

           By contrast, Defendants’ proposed notice, Dkt. No. 76-2, states:



  CV-90 (12/02)                     CIVIL MINUTES – GENERAL              Initials of Deputy Clerk VPC

                                                1
Case 2:20-cv-04715-SB-RAO Document 77 Filed 12/28/20 Page 2 of 2 Page ID #:784




          The Court has also allowed La Vida to maintain counterclaims for
          unjust enrichment, and for money had and received against dancers
          that “opt-in.” This means that if you “opt in” you may be required to
          return to La Vida all compensation that you earned as an independent
          contractor or lessee if you are determined to have been misclassified
          and entitled instead to a minimum hourly wage (less tax
          withholdings). If you do not elect to “opt in,” you will not be subject
          to La Vida’s counterclaims and no demand will be made that you
          return compensation that you earned as an independent contractor or
          lessee.

        As the Court mentioned in its previous order denying Defendants’ ex parte
 application, “courts have found that disclosure of counterclaims in a collective
 action’s notice is improper.” Dkt. No. 75 (citing Green v. Exec. Coach & Carriage,
 895 F. Supp. 2d 1026, 1030 (D. Nev. 2012)); see Kesley v. Entm’t U.S.A. Inc., 67
 F. Supp. 3d 1061, 1074 (D. Ariz. 2014) (noting in FLSA cases, “courts have
 frequently rejected defendants’ pleas” to include “warnings” about counterclaims);
 see also Linz v. Core Values Roadside Serv., LLC, No. 2:20-CV-00107-SMJ, 2020
 WL 3051341, at *5 (E.D. Wash. June 8, 2020) (“Plaintiffs do not need to add any
 language about potential counterclaims.”).

       Even though the Court identified this issue in its most recent order,
 Defendants declined to provide authority that their proposed additional language is
 required or appropriate. That language—which states no legal action will be taken
 against collective members who decline to participate in the action—may
 inappropriately discourage participation. See Guzman v. VLM, Inc., No. 07-CV-
 1126, 2007 WL 2994278, *8 (E.D.N.Y. Oct. 11, 2007) (noting the potential “in
 terrorem effect” of notice about counterclaims). In contrast, the language
 proposed by Plaintiff about the counterclaims is more neutral and sufficiently
 informative for notice purposes.

         Accordingly, the parties are ordered to submit a final proposed notice and
 plan for distribution by January 4, 2021. The Court’s final approval of the
 collective-action notice will end equitable tolling of the relevant limitations period
 for all plaintiffs. See Dkt. No. 67 (10/26/2020 Order: “the Court . . . equitably tolls
 the relevant limitations periods for all plaintiffs from the date of this Order until
 the date the Court approves the collective action notice.”).

          IT IS SO ORDERED.


 CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                               2
